DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 15, 28 and 31 recite a method comprising:
receiving a user-generated image;
comparing the user-generated image to a solution image to identify errors in the image, including:
providing a solution region and identifying errors based on a presence or absence of a portion of a corresponding element in the user-generated image;
if errors are identified, determining a magnitude of each error and comparing to a threshold;
indicating a non-passing status;
if non-passing status is indicated, generating a hint;
generating a prompt for a new image; 
repeating the steps until a passing status is achieved; and
providing an indication of the passing status.
The limitations of receiving an image, comparing the image to a solution image, determining errors and a non-passing status, receiving a new image, repeating until passing, and providing an indication, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” which receives the image and displays an indication in claims 1, 15, 28 and 31, and a processor which performs the claimed steps in claim 15, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “computer” language, “receiving” in the context of this claim encompasses a user manually receiving a user-generated image from another person, such as via a pen and paper. Similarly, the limitations of comparing, indicating, generating and displaying, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, a person could manually compare elements of the user-generated to a solution image, identify errors, prompt the user for a new image, and provide indications of passing or non-passing status. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor with a generic interface to perform the claimed steps. The processor in these steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions of receiving image data, analyzing it, and delivering results of the analysis) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-14, 16-27, 29, 30 and 32 recite the same abstract idea as in their respective parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Claims 2, 3, 16 and 17 merely recite using generic computer components to receive the user generated image. Claims 4-14, 18-27, 29, 30 and 32 only recite additional details of comparing elements of the two images, such as groupings of pixels and types of lines, in a manner that could be performed entirely in the human mind for the reasons detailed above, as well as the substance of the hints delivered to the user, which could be delivered for example using a pen and paper, and therefore are not sufficient to direct the claimed invention to significantly more. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-7, 12, 15-20, 25, 28, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Rossol et al. (US 2019/0103061 A1) in view of Mok (EP 3,206,110 A1).
Regarding claims 1 and 15, Rossol discloses a method for teaching educational sketching comprising: 
(a) receiving in a computing device via a device interface a user-generated image created by a user in response to a learning assignment, wherein the computing device generates a graphical display comprising groupings of pixels within the graphical display, each grouping of pixels comprising an element of the user-generated image (Par. 60 – student prepares and uploads solution to server; 
(b) comparing the user-generated image to a solution image to identify one or more errors in the user-generated image relative to the solution image (Par’s. 60-63 – student solution compared to ideal, or best solution; in the example of Fig. 3, the solutions are referred to as the proposed diagram and ground-truth diagram), wherein the one or more errors comprise one or more of additional image elements and missing image elements (Par. 80 – e.g. vector that is completely missing and extra, unnecessary vector), wherein the comparing comprises, for each element of the solution image: 
(i) providing a solution region comprising an area encompassing each element of the solution image, the solution region corresponding to an acceptable variation from the solution image (Par. 74 – acceptable variation being distance within which an image element must be in order to count as being placed correctly); and
(ii) identifying one or more errors based on a presence or absence of at least a portion of a corresponding element of the user-generated image within the solution region (Par. 80); 
(c) if one or more errors are identified, determining a magnitude of each error and comparing the magnitude of the error to a threshold (Par. 74); 
(d) indicating a non-passing status if the magnitude of the error exceeds the threshold (Par. 106 - indicating mismatched pairs resulting from distance exceeding threshold in Par. 74); and 
(e) if non-passing status is indicated, generating at least one hint for display to the user (Par. 60 – feedback may include hints for correctly solving the problem) (as per claims 1 and 15).
Rossol does not appear to explicitly disclose the at least one hint comprising one or more of at least a portion of the error, at least a portion of correct elements of the user-generated image, and at least a portion of the solution image to the user; 
(f) generating a prompt to the user to input a new user-generated image; 
(g) repeating steps (a) through (f) until a passing status is achieved; and 
(h) displaying an indication of the passing status of the user-generated image on the graphical display (as per claims 1 and 15). 
However, Mok discloses a similar system for analyzing a student-created image and providing feedback (see abstract), that discloses (see Par. 120) these features of displaying feedback to a user comprising at least a portion of the solution image to the user in response to errors exceeding a limit (re-displaying the displayed reference characters), and prompting the user to input a new image (“guiding the user to practice the word repeatedly”). Accordingly, it would have been obvious to modify the teachings of Rossol by displaying the correct image and prompting the user to re-try the solution, and displaying a grade or mark indicating passing status, as suggested by Mok, to obtain predictable results of helping the user to arrive at the correct solution through remediation. 

Regarding claims 28 and 31, Rossol discloses a method for teaching educational sketching comprising: 
(a) receiving in a computing device via a device interface a user-generated image created by a user in response to a learning assignment, wherein the computing device generates a graphical display comprising groupings of pixels within the graphical display, each grouping of pixels comprising an element of the user-generated image (Par. 60); 
(b) comparing the user-generated image to a solution image to identify one or more errors in the user-generated image relative to the solution image (Par’s. 60-63), wherein the one or more errors comprise one or more of additional image elements and missing image elements (Par. 80), wherein the comparing comprises, for each element of the solution image: 
(i) providing a solution region comprising an area encompassing each element of the solution image, the solution region corresponding to an acceptable variation from the solution image (Par. 74); and 
(ii) identifying one or more errors based on a presence or absence of at least a portion of a corresponding element of the user-generated image within the solution region (Par. 80); 
(c) if one or more errors are identified, determining a magnitude of each error and comparing the magnitude of the error to a threshold (Par. 74); 
(d) indicating a non-passing status if the magnitude of the error exceeds the threshold (Par’s. 60, 106); and 
(e) if non-passing status is indicated, generating at least one hint for display to the user (Par. 60) (as per claim 28), and 
 a method for teaching educational sketching comprising: 
(a) receiving in a computing device via a device interface a user-generated image created by a user in response to a learning assignment, wherein the computing device generates a graphical display comprising groupings of pixels within the graphical display, each grouping of pixels comprising an element of the user-generated image (Par. 60); 
(b) comparing the user-generated image to a solution image to identify one or more errors in the user-generated image relative to the solution image (Par’s. 60-63), wherein the one or more errors comprise one or more of additional image elements and missing image elements (Par. 80); and
(c) if one or more errors are identified, indicating a non-passing status and generating at least one hint for display to the user (Par. 60). 
Rossol does not appear to explicitly disclose the at least one hint comprising portions of the solution image corresponding to correct elements of the user-generated image; 
(f) generating a prompt to the user to input a new user-generated image; 
(g) repeating steps (a) through (f) until the magnitude of the error does not exceed the threshold and a passing status is achieved; and 
(h) displaying an indication of the passing status of the user-generated image on the graphical display (as per claims 28 and 31).
However, Mok discloses a similar system for analyzing a student-created image and providing feedback (see abstract), that discloses (see Par. 120) these features of displaying feedback to a user comprising portions of the solution image corresponding to correct elements of the user-generated image (re-displaying the displayed reference characters, including in some instances reference characters that were performed correctly), and prompting the user to input a new image (“guiding the user to practice the word repeatedly”). Accordingly, it would have been obvious to modify the teachings of Rossol by displaying the correct image and prompting the user to re-try the solution, and displaying a grade or mark indicating passing status, as suggested by Mok, to obtain predictable results of helping the user to arrive at the correct solution through remediation. 

Regarding claims 2-5, 12, 16-18, 25 and 32, Rossol in view of Mok further discloses the device interface is selected from the group consisting of a touchscreen, a computer mouse, a trackball, a camera, an image scanner, and a motion sensor (touchscreen device – Mok, Par. 41) (as per claims 2 and 16),
the display device comprises the device interface, and wherein the device interface is a touchscreen (Mok, Par. 41) (as per claim 3), 
the user-generated image comprises one or more user-generated elements, each user-generated element comprising a corresponding contiguous grouping of pixels, wherein the solution region comprises a set of pixels, wherein the error is identified as a missing image element when a portion of the user-generated element is not present within the set of pixels (Rossol, see Fig’s. 6B-6C, Par. 79) (as per claims 4 and 17),
the user-generated image comprises one or more user-generated elements, each user-generated element comprising a corresponding contiguous grouping of pixels, wherein the solution region comprises a set of pixels, wherein the error is identified as an additional image element when a portion of the user-generated elements is present outside of the pixel region (Rossol, see Fig’s. 6B-6C, Par. 80) (as per claims 5 and 18), and
the at least one hint comprises portions of the solution image corresponding to the correct elements of the user-generated image (Mok, Par. 120) (as per claims 12 and 25), and
correct elements of the user-generated image correspond to elements of the user-generated image that are disposed within a specified region surrounding each element of the solution image (Rossol, Par. 74) (as per claim 32).

Regarding claims 6, 7, 19 and 20, to the extent that the combination of Rossol and Mok does not explicitly disclose the solution image comprises one or more dashed lines and the solution region comprises a dashed line solution region, wherein the error is identified as an excessively long dash when the user-generated element corresponding to the dashed line has one or more dashes within the dashed line solution region having a magnitude that exceeds a threshold for an acceptable dash (as per claims 6 and 19), and the solution image comprises one or more dashed lines, wherein the solution region comprises a dashed line solution region, wherein the error is identified as an excessively long gap when the user-generated element corresponding to the dashed line has one or more gaps with a magnitude that exceeds a threshold for an acceptable gap (as per claims 7 and 20), these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. The error-detecting steps would be performed regardless of the data, since they would involve a pixel-by-pixel comparison of the line elements regardless of the layout of the lines in the image. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability. See In re Gulack, 703 F. 2d 1831, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Rossol and Mok by comparing any type of line data, because such data does not functionally relate to the steps in the method and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
	
6.	Claims 8-11, 13, 14, 21-24, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rossol et al. (US 2019/0103061 A1) in view of Mok (EP 3,206,110 A1), and further in view of Williford et al. (US 2020/0082583 A1).
Regarding claims 8-11, 13, 14, 21-24, 26, 27, 29 and 30, the combination of Rossol and Mok does not appear to explicitly disclose the at least one hint comprises a visually encoded image displaying a solution image having visually distinguishable indicators corresponding to one or more of correct, missing and additional user-generated elements (as per claims 8 and 21), the visually perceptible indicators comprise color coded lines, wherein a different color corresponds to each of correct, missing, and additional elements (as per claims 9 and 22), the at least one hint comprises a visually encoded image displaying the user-generated image with additional visually distinguishable indicators of missing and/or additional components (as per claims 10 and 23), the visually perceptible indicators comprise color coded lines, wherein a different color corresponds to each of correct, missing, and additional lines (as per claims 11 and 24), the at least one hint further comprises visually distinguishable image elements corresponding to portions of the solution image that are missing from the user-generated image (as per claims 13, 26 and 29), and the at least one hint further comprises visually distinguishable image elements corresponding to portions of the user-generated image that are not part of the solution image (as per claims 14, 27 and 30).
However, Williford discloses a similar drawing tutorial system that provides feedback when a user generated image deviates sufficiently from a reference image (see Par. 16). Williford discloses various forms of feedback, including displaying a solution image having indicators corresponding to particular elements (in window 920 for example), as well as providing a hint in the form of visually distinguishable indicators on an image, wherein the indicators draw the user’s attention to differences between the user generated image and the reference image (see e.g. Par’s. 53-53 – portions of the user generated image change color to indicate they are incorrect). Accordingly, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Rossol and Mok by providing the hints regarding missing or extra image elements in the form of color-coded visually distinguishable image elements, as taught by Williford, to obtain predictable results of helping the user more easily identify the source of any errors in the image. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xia et al. (US 2014/0071057 A1) discloses a method and system of learning drawing graphic figures. Chiu et al. (US 2012/0070809 A1) discloses a lesson learning system and method thereof. Marggraff (US 2009/0253107 A1) discloses a multi-modal learning system. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715